NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NANCY MELENDEZ CAMILO,
Plaintiff-Appellant,
V.
UNITED STATES,
Defen,dant-Appellee.
2010-5069
Appea1 from the United States Court of Federal
C1aims in case no. 09-CV-183, Judge Char1es F. LettoW.
ON MOTION
ORDER
Nancy Me1endez Camilo’s moves for extensions of
time totaling 14 days, until August 17, 2010, to file her
reply brief,
Upon consideration of,
IT ls ORDERED THAT:
The motions are granted

CAMILO V. US
Date
ccc Michae1 D.J. Eisenberg, Esq.
Jessica R. Toplin, Esq.
s21
2
FOR THE CoURT
J an Horba1y
C1erk
5
§§
§§
"'9.
2
§l”
1.
AUG 16 2010
 1 6  lsi Jan Horba1__\;
ED
APPEALS FOR
GiRCU1T
.lAN l'|0A|.Y
G|BK